DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope and meaning of claim 3 limitation of “the resilient component placement portion is a dent recess, dent hole, dent portion, storage space defined by the fastening portion and the body portion, or storage space defined by the rod portion and the body portion” is not clear due to its grammatical construction, whereby it is not clear which single elements may satisfy the alternative-phrased limitation individually, and which are required together as one alternative.  ‘As best understood’, the limitation might be rewritten as - - the resilient component placement portion is defined by the fastening portion and the body portion and is one of : a dent recess, dent hole, dent portion, and storage space, or alternatively the resilient component placement portion is defined by the rod portion and the body portion and is a storage space - - .
Additionally as regards claim 5, it is not clear what is meant by limitation of “to reduce 17corresponding height of the body portion” insofar as the height of the disclosed body portion does not change during disclosed usage.
Clarification and/or correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 8,939,691 to Tseng
Tseng ‘691 teaches limitations for a “structure conducive to reduction of fastening element height” – as shown in Fig 4, “comprising: a fastener” – including 2,  “having a head portion” – 21, “a fastening portion” – including 233, “a rod portion” – including the portion between 21 and the distal end of 233, “a resilient component” -  24, “and a resilient component placement portion” – including the space defined within 1 and a lower surface of 21 wherein 24 is located, “and 5a body portion movably fitted to the fastener” - 1.  
As regards claim 2, reference teaches further limitation of “the resilient component is placed within the resilient component placement portion” – the spring 24 is inherently placed in the a space including the cavity defined within 1 and the lower surface of 21.
As regards claim 3, reference teaches further limitation of “the resilient component placement portion is a dent recess, dent hole, dent portion, storage space defined by the fastening portion and the body portion, or storage space defined by the rod portion and the body portion” – the space in which the prior art resilient component is placed is defined between the rod portion and the body portion particularly as shown in Fig 7 for example.
As regards claim 5, reference teaches further limitation of “when the resilient component retracts, the resilient component placement portion nullifies retraction height of the resilient component to reduce 17corresponding height of the body portion” – as best understood, the prior art geometry has space that is nullified and height that is reduced analogous to the presently-disclosed geometry.  
As regards claim 6, reference teaches further limitation of “the rod portion is partially placed within the resilient component placement portion” – as shown..  
As regards claim 7, reference teaches further limitation of “the rod portion is partially placed within a dent recess, dent hole or dent portion of the resilient component placement portion” – the cavity within 1 anticipates broad limitation for “dent recess, dent hole or dent portion”.  
As regards claim 8, reference teaches further limitation of “the head portion is a vertically movable pull member, rotatable 10operable member, or laterally movable sliding member” – one of ordinary skill in the art would recognize that 21 has a configuration that can inherently be pulled; by grasping and pulling 3 attached thereto. 
As regards claim 9, reference teaches further limitation of “motion of the head portion causes the fastening portion to move toward the body portion, such that the resilient component is stored in the resilient component placement portion” – the spring is arranged to bias and move the fastening portion inwards toward the body portion away from its projected position as the head moves upward. 
As regards claim 10, reference teaches further limitation of “the resilient component has an end abutting against the body portion and another end abutting against the resilient component placement portion” – as shown, spring 24 abuts the lower end surface of 21 within the space of the cavity.  
As regards claim 11, reference teaches further limitation of “the body portion has a fitting portion adapted to be fitted to a first object” – at 121. 
As regards claim 12, reference teaches further limitation of “the head portion, the resilient component placement portion or the 5rod portion functions as a fastening portion adapted to be fastened to a second object” – the prior art fastening portion at 233 is a part of the rod portion which extends up to the head portion at 21. 
As regards claim 13, reference teaches further limitation of “the resilient component placement portion is a blocking portion, such that the blocking portion and the body portion define a storage space” – the prior art resilient component placement portion including the undersurface of 21 anticipates limitation for ‘blocking portion’.  
As regards claim 14, reference teaches further limitation of “an end portion of the resilient component placement portion and the body portion are fitted to each other to define placement space height of the resilient component placement portion” – as shown in Fig 7 for example..  
As regards claim 15, reference teaches further limitation of “the body portion has a blocking portion for blocking the resilient component or the resilient component placement portion” – the flat underside of 21 which bears against the spring, “the blocking portion being a flat surface portion, stepped portion, dent portion, raised portion, oblique surface portion, arcuate surface portion or curved surface portion” – as shown.

Claim(s) 1, 2, 4-8, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 3,534,650 to Kubokawa.
Kubokawa ‘650 teaches limitations for a “structure conducive to reduction of fastening element height” – as shown in Fig 1 for example, “comprising: a fastener” – including 36,  “having a head portion” – including 40, “a fastening portion” – including 12,28, “a rod portion” – including the portion 36 between 40 and the distal end, “a resilient component” -  48, “and a resilient component placement portion” – including the space defined within 12 and a bearing surface of 28,32 wherein 38 is located, “and 5a body portion movably fitted to the fastener” – including 54.  
As regards claim 2, reference teaches further limitation of “the resilient component is placed within the resilient component placement portion” – as shown and otherwise addressed herein above.
As regards claim 4, reference teaches further limitation of “the resilient component placement portion is disposed within the 15fastening portion” – as shown and otherwise addressed herein above. 
As regards claim 5, reference teaches further limitation of “when the resilient component retracts, the resilient component placement portion nullifies retraction height of the resilient component to reduce 17corresponding height of the body portion” – as best understood, the prior art geometry has space that is nullified and height between 12,40 that is reduced analogous to the presently-disclosed geometry.  
As regards claim 6, reference teaches further limitation of “the rod portion is partially placed within the resilient component placement portion” – including portion 38 as shown..  
As regards claim 7, reference teaches further limitation of “the rod portion is partially placed within a dent recess, dent hole or dent portion of the resilient component placement portion” – the cavity wherein 48 is located anticipates broad limitation for “dent recess, dent hole or dent portion”.  
As regards claim 8, reference teaches further limitation of “the head portion is a vertically movable pull member, rotatable 10operable member, or laterally movable sliding member” – one of ordinary skill in the art would recognize that 40 has a configuration that can inherently be pulled; by grasping and pulling its protruding exterior surface. 
As regards claim 12, reference teaches further limitation of “the head portion, the resilient component placement portion or the 5rod portion functions as a fastening portion adapted to be fastened to a second object” – one of ordinary skill in the art would recognize that leading end 12 has a configuration that is inherently capable to be fastened to a second object by known methods either directly or indirectly due to its geometry including a surface and shape that can be fitted, glued, welded, etc..
As regards claim 13, reference teaches further limitation of “the resilient component placement portion is a blocking portion, such that the blocking portion and the body portion define a storage space” – the prior art resilient component placement portion including the bearing surfaces of 28,32 anticipates limitation for ‘blocking portion’.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. Application Publication No. 2015/0010346 discloses similar arrangement as now claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/           Primary Examiner, Art Unit 3677